Exhibit 10.3




November 9, 2006


To: Enigma Software Group, Inc.


This is to confirm that, effective this date, I hereby voluntarily give back to
the Enigma Software Group, Inc. the following stock option awards previously
granted to me:


127,931 shares at $ 1.10 granted on May 17, 2005


And I hereby acknowledge that the remaining number of option shares available
under the grant dated May 17, 2005 is 161,718 shares, the vesting for which is
as follows:


  43,447 are fully vested,
101,377 will vest on 1/1/07, and
  16,894 will vest on 1/1/08




      /s/ Richard M. Scarlata                        
Signature
 
Employee’s name: Richard M. Scarlata



